REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to flight based infrared imaging systems and related techniques, and in particular UAS based thermal imaging systems to improve the monitoring capabilities over conventional infrared monitoring systems.

Prior art for was found for the claims as follows:
Re. Claim 1,
Rousselle et al., (US 2012/0019622 A1) disclose the following limitations:
A system (Rousselle: Abstract.) comprising:
a flight platform (Rousselle: [0046]; Helicopter 30.);
an infrared imager coupled to the flight platform and configured to capture infrared images of a scene in view of the flight platform and output infrared data associated with the infrared images and/or the scene (Rousselle: [0047], [0061], [0075]; Infrared camera 34 is coupled to Helicopter 30 and configured to capture infrared images of a scene in view of the Helicopter 30 and output the data.);
an environmental sensor configured to measure environmental data associated with the flight platform, the infrared imager, and/or the scene (Rousselle: [0096]-[0100], [0104]; An environmental sensor 57, 54 is configured to measure environmental data associated with Helicopter 30.); 
and a logic device configured to: receive the infrared data from the infrared imager, wherein the infrared data is configured to measure an aspect of at least a portion of the scene (Rousselle: [0047], [0048], [0061]-[0063], [0075]; Logic device 58, 60 receives infrared data from infrared camera 34, which measures an aspect of the scene.), 
receive the environmental data from the environmental sensor (Rousselle: [0061]-[0063], [0096]-[0100], [0104]; Logic device 58, 60 receives the environmental data from the environmental sensor 57, 54.),
(Rousselle: Fig. 4, 72; [0047], [0061]-[0063], [0074], [0087]-[0104]; Logic device 58, 60 determines corrected infrared data based on the infrared data and the environmental data.).
	Lebourgeois et al., (“Atmospheric Corrections of Low Altitude Thermal Infrared Airborne Images Acquired Over a Tropical Cropped Area”, V. Lebourgeois, et al., IEEE International Geoscience & Remote Sensing Symposium, Boston, (2008), pp. 1-4, URL: https://agritrop.cirad.fr/545904/1/document_545904.pdf.) disclose the following limitations:
determine a range between a target in the scene and a source corresponding to the target (Lebourgeois: Pgs. 1-3, Abstract; section 1. Introduction; section 3.2. Data Analysis, Fig. 4; Colored circles of figure 4 indicate the type of target and the color gradients from light grey to black represent altitudes [altitudes representing a range, see applicant’s spec., page 28]. The UAV [e.g., source] captures thermal images based on the determined range between the target in the scene and the UAV corresponding to the target.), 
the logic device being configured to determine the range regardless of whether or not the target is directly below the flight platform (Lebourgeois: Pgs. 1-3, Abstract; section 1. Introduction; section 2, Data Acquisition, Fig. 2; section 3.2. Data Analysis; Figure 2 shows that a target does not have to be directly below the flight platform. In other words the target or targets can be in different locations within the imaging view.), and 
correct the infrared data received from the infrared imager based, at least in part, on the environmental data and the range, to determine corrected infrared data, wherein the range is used to determine an amount of correction of the infrared data based on the environmental data (Lebourgeois: pg. 1, Abstract; Pgs. 1-4, section 1. Introduction; 2.1. The Airborne Acquisition System section 3.2. Data Analysis, Fig. 4; section, 5.1. Conclusion; Colored circles of figure 4 indicate the type of target and the color gradients from light grey to black represent altitudes [altitudes representing a range, see applicant’s spec., page 28]. The thermal data [e.g., infrared] received from the thermal camera based on atmospheric data and the range is corrected using different altitudes to capture the thermal data and by using measurements of air temperature and relative humidity at different altitudes during the flight.).
Wong (US 2014/0085622 A1) discloses the following limitations:
the range being a distance between the target and the source (Wong: Paras. [0028], [0066] disclose an aircraft determining the range using a LIDAR system between the target 110 and the aircraft.);
determine the range regardless of whether or not the target is directly below the flight platform (Wong: Paras. [0052]-[0053] disclose determining the range regardless of whether or not the target is directly below the flight platform by scanning in 360 degrees so as to acquire spatial and spectral information for 3D points surrounding the aircraft.);
wherein the range is used to determine an amount of correction (Wong: Paras. [0070]-[0071] disclose wherein the LIDAR range system is used to determine an amount of correction to a hyperspectral imager by being able to measure the z-spatial component of a scene.).

As per claim 14, the claim(s) recites analogous limitations to claim(s) 1 above.

Prior art was applied for the claims above. However, upon further consideration there is no reasoning to combine the applied references to arrive at the claimed invention.
















Prior art for was found for the claims as follows:
Re. Claim 4,
Rousselle et al., (US 2012/0019622 A1) disclose the following limitations: 
A system (Rousselle: Abstract.) comprising: a flight platform (Rousselle: [0046]; Helicopter 30.); 
an infrared imager coupled to the flight platform and configured to capture infrared images of a scene in view of the flight platform and output infrared data associated with the infrared images and/or the scene (Rousselle: [0047], [0061], [0075]; Infrared camera 34 is coupled to Helicopter 30 and configured to capture infrared images of a scene in view of the Helicopter 30 and output the data.);
an environmental sensor configured to measure environmental data associated with the flight platform, the infrared imager, and/or the scene (Rousselle: [0096]-[0100], [0104]; An environmental sensor 57, 54 is configured to measure environmental data associated with Helicopter 30.);
and a logic device configured to: receive the infrared data from the infrared imager, wherein the infrared data is configured to measure an aspect of at least a portion of the scene (Rousselle: [0047], [0048], [0061]-[0063], [0075]; Logic device 58, 60 receives infrared data from infrared camera 34, which measures an aspect of the scene.),
receive the environmental data from the environmental sensor (Rousselle: [0061]-[0063], [0096]-[0100], [0104]; Logic device 58, 60 receives the environmental data from the environmental sensor 57, 54.),
and determine corrected infrared data based, at least in part, on the infrared data and the environmental data (Rousselle: Fig. 4, 72; [0047], [0061]-[0063], [0074], [0087]-[0104]; Logic device 58, 60 determines corrected infrared data based on the infrared data and the environmental data.); 
Knudsen (US 2017/0003684 A1) discloses the following limitations:
wherein the logic device is further configured to: determine a particulate count associated with the scene based, at least in part, on the environmental data from the environmental sensor (Knudsen: Abstract; [0036]-[0043], [0075]; The electronic control system [e.g., includes logic device] of the UAV 12 collects and determines a particulate count associated with the scene based on the plume 11 [e.g., environmental data] from the electrochemical sensor.).

Independent claim 16 recites analogous limitations to claim 4 above.

Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 1 & 14] “… determine the range regardless of whether or not the target is directly below the flight platform, and correct the infrared data received from the infrared imager based, at least in part, on the environmental data and the range, to determine corrected infrared data, wherein the range is used to determine an amount of correction of the infrared data based on the environmental data.”  [Claims 4 & 16] “… wherein the corrected infrared data is determined based, at least in part, on the infrared data and the determined particulate count.” These features are not found or suggested in the prior art.

Claims 1-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 











/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-06-2021